In a proceeding pursuant to CPLR article 78, inter alia, to compel the New York State Emergency Medical Services Council to grant petitioner’s application for a license to operate an ambulance service, the appeal is from a judgment of the Supreme Court, Kings County, entered November 5, 1976, which denied the petition and confirmed the determination denying the application. Judgment reversed, on the law, without costs or disbursements, and matter remitted to the Emergency Medical Services Council for a hearing and a new determination, which shall include appropriate findings of fact and conclusions of law. The hearing directed herein will provide the petitioner-appellant with a reasonable opportunity to be heard in accordance with its due process rights and will provide an adequate record if judicial review of the new determination is sought. The hearing should, inter alia, cover the issues of whether appellant made substantial investments in ambulances and equipment, and entered into realty leases, before or after April 1, 1975, and the public need for the ambulance service which appellant seeks to provide. We note, but express no opinion concerning, appellant’s allegations that article 30 of the Public Health Law is being construed so as to eliminate competition in this industry which is vital to the public health. Hopkins, J. P., Suozzi, Margett and Hawkins, JJ., concur.